Because the defendant failed to object to the police officers’ testimony specifically on the ground that it impermissibly bolstered the identification testimony given by the complainants, that claim has not been preserved for our review (see, People v Love, 57 NY2d 1023; People v West, 56 NY2d 662). The defendant has similarly failed to preserve his argument with respect to the alibi charge, since he neither requested particular language to be charged in this record nor objected to the charge as given (see, People v Hoke, 62 NY2d 1022; People v Seabrooks, 120 AD2d 691). The sentence imposed does not warrant appellate modification (see, People v Suitte, 90 AD2d 80). Lazer, J. P., Thompson, Eiber and Spatt, JJ., concur.